Case 6:16-cv-00296-JWD-CBW Document 221 Filed 02/05/21 Page 1 of 1 PageID #: 6822




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION
   MICHAEL D. CLAY, ET AL.
                                                    CIVIL ACTION
   VERSUS
                                                    NO. 16-296-JWD-CBW
   NEW TECH GLOBAL VENTURES, LLC

                                      RULING AND ORDER
         This matter is before the Court on Plaintiffs’ Objections to, and Appeal of, the Magistrate

  Judge’s Order Reviewing the Clerk’s Taxation of Costs, (Doc. 214). The Memorandum Ruling

  and Order on appeal was issued by United States Magistrate Judge Carol B. Whitehurst on April

  15, 2020 (Doc. 213). The Court has reviewed the objection filed by Defendant (Doc. 220) and

  the Memorandum Ruling and Order of the Magistrate Judge, (Doc. 213). The Court finds no error

  of fact or law. Indeed, the Court agrees with the assessment of the Magistrate Judge.

          Rule 72(a) of the Federal Rules of Civil Procedure provides that the Court shall

  consider objections made by the parties to a magistrate judge’s ruling on a non-dispositive matter

  and “shall modify or set aside any portion of the magistrate’s order found to be clearly erroneous

  or contrary to law.” Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A).

         Accordingly, there being no basis for the objection to the Magistrate Judge’s Memorandum

  Ruling and Order, the Plaintiff’s Objections to, and Appeal of, the Magistrate Judge’s Order

  Reviewing the Clerk’s Taxation of Costs (Doc. 214) is DENIED, and the said order of the

  Magistrate Judge is hereby AFFIRMED.

         Signed in Baton Rouge, Louisiana, on February 5, 2021.
                                                  S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
